Exhibit 10.2
March 31, 2011
Aarons, Inc.
1100 Aaron Building
309 East Paces Ferry Road, NE
Atlanta, GA 30305-2377
Attn: Gil Danielson
Ladies and Gentlemen:
We refer to that certain Revolving Credit Agreement, dated as of May 23, 2008
(as amended, the “Credit Agreement”), among Aarons, Inc., a Georgia corporation
(“Borrower”), the lenders from time to time parties thereto (the “Lenders”) and
SunTrust Bank as administrative agent (the “Administrative Agent”) for the
Lenders. Capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Credit Agreement.
As you have requested, the Administrative Agent and the Lenders party hereto
agree to amend the Credit Agreement by (a) deleting the “and” at the end of
Section 7.4(i), (b) adding “and” to the end of Section 7.4(j) and (c) adding the
following as Section 7.4(k): “(k) Investments in investment grade corporate
bonds and variable rate demand notes having a rating of BBB+ (or the equivalent)
or higher, at the time of acquisition thereof, from S&P or Moody’s and in either
case maturing within two years from the date of acquisition thereof in an
aggregate amount not to exceed $125,000,000 at any time.”; provided, that the
foregoing amendment is conditioned upon receipt by the Administrative Agent of
executed counterparts to this letter agreement (this “Amendment”) from the
Borrower and the Required Lenders.
To induce the Administrative Agent and the Lenders to execute and deliver this
Amendment, by signing below, the Borrower consents to the terms of this
Amendment and represents and warrants that no Default or Event of Default has
occurred and is continuing and the representations and warranties of the Loan
Parties set forth in the Loan Documents are true and correct in all material
respects except to the extent such representations and warranties relate solely
to an earlier date.
The amendment set forth above is limited solely to the specific amendment listed
above and shall not be deemed to be an amendment or waiver of any other
provision of the Credit Agreement or other Loan Documents. As modified by this
Amendment, the Credit Agreement shall remain in full force and effect and
constitute the legal, valid, binding and enforceable obligations of Borrower.
This Amendment shall be governed by, and construed in accordance with the
internal laws (and not the laws of conflicts) of the State of Georgia and all
applicable laws of the United States of America. The Borrower agrees to pay on
demand all costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) incurred by the Administrative Agent in connection with
this Amendment and the transactions contemplated hereby. This Amendment shall
constitute a Loan Document. This Amendment constitutes the entire understanding
of the parties hereto and supersedes any other prior or contemporaneous
negotiations or agreements with respect to the subject matter hereof. This
Amendment may be executed in any number of separate counterparts, each of which
shall, collectively and separately, constitute one agreement.

 

 



--------------------------------------------------------------------------------



 



Please countersign below to evidence your acknowledgment and agreement to the
terms of this Amendment.

            Very truly yours,

SUNTRUST BANK, as Administrative Agent, as
Issuing Bank, as Swingline Lender and as a
Lender
      By:   /s/ J. Matthew Rowland         Name:   J. Matthew Rowland       
Title:   Vice President        REGIONS BANK, as a Lender
      By:   /s/ Scott Rossman         Name:   Scott Rossman        Title:  
Senior Vice President        BRANCH BANKING & TRUST COMPANY, as a Lender
      By:   /s/ Scott Rossman         Name:   Scott Rossman        Title:  
Senior Vice President        WACHOVIA BANK, NATIONAL
ASSOCIATION1, as a Lender
      By:   /s/ Ben Wright         Name:   Ben Wright        Title:   Vice
President        BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Ryan Maples         Name:   Ryan Maples        Title:   Vice
President   

Acknowledged and agreed to as of the
date herein above written:

            AARONS, INC.
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson       
Title:   Executive Vice President and
Chief Financial Officer   

 

2